

116 S4410 IS: REACH Act
U.S. Senate
2020-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4410IN THE SENATE OF THE UNITED STATESAugust 4, 2020Mr. Scott of South Carolina (for himself and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Public Health Service Act to provide for racial and ethnic approaches to community health.1.Short titleThis Act may be cited as the REACH Act.2.Racial and ethnic approaches to community healthTitle XVII of the Public Health Service Act (42 U.S.C. 300u et seq.) is amended by adding at the end the following:1712.Racial and ethnic approaches to community health(a)In generalThe Secretary, in consultation with the Deputy Assistant Secretary for Minority Health, shall award grants, contracts, or cooperative agreements to eligible entities for the conduct of evidence-based and evidence-informed projects to improve health, prevent and manage chronic health conditions, and reduce health disparities among racial and ethnic minority populations.(b)Eligible entitiesTo be eligible to receive an award under this section, an entity shall—(1)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary shall require;(2)demonstrate a history of successfully working with an established community-based coalition to address health disparities among racial and ethnic minority populations;(3)conduct or identify a community health needs assessment to inform locally tailored activities conducted under subsection (a); and(4)demonstrate the capacity to effectively and immediately implement evidence-based and evidence-informed strategies to address health disparities among racial and ethnic minority populations. (c)Use of fundsAn entity shall use funds received under subsection (a), in coordination with State, local, and Tribal health departments, community-based organizations, and other entities with experience addressing racial and ethnic health disparities, to—(1)increase the workforce of health care and public health professionals from underrepresented populations;(2)support the implementation, evaluation, and dissemination of locally tailored strategies to prevent and manage chronic health conditions, including by reducing tobacco use, improving nutrition and physical activity, and addressing social and other determinants of health; and(3)enhance capacity, as appropriate, to prevent and respond to infectious disease outbreaks through outreach, education, and other relevant activities.(d)ReportNot later than September 30, 2024, and every five years thereafter, the Secretary shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate, and the Committee on Energy and Commerce of the House of Representatives, a report that includes information on activities funded under this section. Such report shall include a description of—(1)efforts to increase the workforce of health care and public health professionals from underrepresented populations;(2)the prevalence of chronic health conditions among populations served under this section, including a description of reductions in chronic health conditions among such populations; and(3)activities conducted to enhance capacity to prevent and respond to infectious disease outbreaks among racial and ethnic minority populations.(e)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $70,000,000 for each of fiscal years 2021 through 2025..